PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rohde & Schwarz GmbH & Co. KG
Application No. 16/898,101
Filed: 10 Jun 2020
For: SCALABLE MULTIVIEWER SYSTEM AND METHOD FOR DISTRIBUTING DATA
:
:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:
:





This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

According to the April 25, 2022 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely reply to the non-final Office action, mailed August 16, 2021. However, a proper reply to the August 16, 2021 non-final Office action was timely filed.

A non-final Office action was mailed on August 16, 2021. On November 15, 2021, applicant timely filed an amendment to the claims, which added independent claim 21. There were 3 independent claims and 21 total claims after the filing of the November 15, 2021 amendment. On November 26, 2021, the Office mailed a Notice Requiring Excess Claim Fees (“Notice”), which required applicant to submit an excess claim fee for single claim in excess of 20 within two months of the mail date of the November 26, 2021 Notice. Extensions of time were available under 37 CFR 1.136(a).  A review of the image file wrapper and financial records for the above-identified application reveals applicant paid a $100 undiscounted entity fee for the single claim in excess of 20 on November 29, 2021. 

As proper replies to the August 16, 2021 non-final Office action and the November 26, 2021 Notice were timely filed, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed April 25, 2022, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 2175 for the examiner of record’s consideration of the amendment, filed November 15, 2021.



Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET